                  Case 1:18-cv-01092-JLT Document 54 Filed 05/06/20 Page 1 of 3


1    MARGO A. RAISON, COUNTY COUNSEL
     By: Kathleen Rivera, Deputy (SBN 211606)
2    Kern County Administrative Center
3    1115 Truxtun Avenue, Fourth Floor
     Bakersfield, CA 93301
4    Telephone 661-868-3800
     Fax 661-868-3805
5
6    Attorneys for Defendants, County of Kern
     (Erroneously sued and served as Kern County),
7    Nick Evans, and Todd Newell
8
     LUIS A. CARRILLO, ESQ. (SBN 70398)
9    MICHAEL S. CARRILLO (SBN 258878)
     Carrillo Law Firm, LLP
10   1499 Huntington Drive, Suite 402
     South Pasadena, CA 91030
11
12   Attorneys for Plaintiffs, Rhonda Hagwood
     And Doug Lovett
13
14
                               UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16
17   RHONDA HAGWOOD, DOUG LOVETT )                  Case No.: 1:18-CV-01092 JLT
18                                       )
                       Plaintiff,        )
19   v.                                  )
                                         )          STIPULATION AND [PROPOSED]
20   KERN COUNTY, a California municipal )          ORDER REGARDING SCHEDULE FOR
21   entity; NICK EVANS, an individual;  )          REMAINING CASE DATES
     TODD NEWELL, and individual; and    )
22   DOES 1 THROUGH 10, Inclusive.       )
                                         )
23                     Defendants.       )
24                                       )
                                         )
25
26          TO THE HONORABLE COURT:
27          WHEREAS on 2/13/20 this court issued an order staying this case (Doc. 32).
28          ///


                                                            1
     __________________________________________________________________________________
     Stipulation and Proposed Order Regarding Schedule for Remaining Case Dates, 1:18-CV-01092 JLT
               Case 1:18-cv-01092-JLT Document 54 Filed 05/06/20 Page 2 of 3


1           WHEREAS this court issued a Minute Order dated 3/9/20 lifting the stay and directing
2    counsel for the parties to file a joint report no later than 3/17/20 setting forth the proposed
3    schedule for the remaining case dates (Doc. 49).
4           WHEREAS counsel for the parties met and conferred and based upon the court’s
5    calendar, counsel’s calendar, and the schedule of retained experts, counsel proposed a trial date
6    in February 2021. Counsel submitted a joint report with the proposed new trial date on 3/17/20
7    (Doc. 50).
8           WHEREAS this court then issued an order on 3/20/20 setting forth a new trial date of
9    2/22/21 and a pre-trial conference date of 1/4/21 (Doc. 52).
10          WHEREAS counsel for the parties wish to establish a schedule for other trial related
11   dates which were affected by the stay and which counsel did not address in their joint report
12   referenced above.
13          THEREFORE, counsel submit the following proposed dates for this court’s
14   consideration:
15          Settlement Conference: August 4, 2020, 10:00 a.m.
16          Expert Discovery deadline: Sept. 3, 2020
17          Dispositive motion deadlines:
18                    Filing: Sep. 15, 2020
19                    Hearing: Oct. 20, 2020
20          Non Dispositive motion deadlines:
21                    Filing: Sep. 15, 2020
22                    Hearing: Oct. 20, 2020
23   Dated: May 5, 2020                         MARGO A. RAISON, COUNTY COUNSEL
24                                                By:    /s/ Kathleen Rivera
25                                                        Kathleen Rivera, Deputy
                                                          Attorneys for Defendants
26
     Dated: May 5, 2020                         CARRILLO LAW FIRM, LLP.
27
                                                  By:    /s/ Michael Carrillo
28                                                        Michael Carrillo, Esq.
                                                          Attorneys for Plaintiffs

                                                            2
     __________________________________________________________________________________
     Stipulation and Proposed Order Regarding Schedule for Remaining Case Dates, 1:18-CV-01092 JLT
                  Case 1:18-cv-01092-JLT Document 54 Filed 05/06/20 Page 3 of 3


1
                                              [PROPOSED] ORDER
2
             THE COURT, HAVING FOUND GOOD CAUSE, AND PER STIPULATION OF
3
     COUNSEL, HEREBY ORDERS and adopts the following schedule for the remaining dates in
4
     this case:
5            Settlement Conference: August 4, 2020, 10:00 a.m. before Magistrate Judge Jeremy S.
6    Peterson in Courtroom 6, at the Robert E. Coyle Courthouse located at 2500 Tulare Street
7    Fresno, CA;
8            Expert Discovery deadline: Sept. 3, 2020
9            Dispositive motion deadlines:
10                   Filing: Sep. 15, 2020
11                   Hearing: Oct. 20, 2020
12           Non Dispositive motion deadlines:
13                   Filing: Sep. 15, 2020
14                   Hearing: Oct. 20, 2020
15
16   IT IS SO ORDERED.
17
         Dated:      May 6, 2020                            /s/ Jennifer L. Thurston
18                                                      UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28


                                                            3
     __________________________________________________________________________________
     Stipulation and Proposed Order Regarding Schedule for Remaining Case Dates, 1:18-CV-01092 JLT
